UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-53944 VIRTUAL PIGGY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-2327649 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) 1221 Hermosa Avenue, Suite 210 Hermosa Beach, CA90254 (Address of principal executive offices) (Zip Code) (310) 853-1950 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES ý NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESý NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:119,267,626 shares of common stock outstanding at August 10, 2015. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 25 ITEM 4. Controls and Procedures 25 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 26 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 27 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Virtual Piggy, Inc. CONTENTS PAGE BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENTS OF COMPREHENSIVE LOSS 6 STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) 7 STATEMENTS OF CASH FLOWS 8 NOTES TO THE FINANCIAL STATEMENTS 9-19 3 Table of Contents Virtual Piggy, Inc. Balance Sheets June 30, 2015 December 31, 2014 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Furniture and fixtures Leasehold improvements Less:accumulated depreciation ) ) OTHER ASSETS Deposit Patents and trademarks, net of accumulated amortization of $93,566 and $75,292 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Preferred stock dividend liability Notes payable-stockholders - TOTAL CURRENT LIABILITIES CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $.0001 par value; 2,000,000 preferred shares authorized; 195,000 preferred shares Series A authorized; 108,600 shares issued and outstanding at June 30, 2015 and December 31, 2014 11 11 Preferred stock, $.0001 par value; 2,000,000 preferred shares authorized; 222,222 preferred shares Series B authorized; 28,378 shares issued and outstanding at June 30, 2015 and December 31, 2014 3 3 Common stock, $ .0001 par value; 230,000,000 shares authorized; 119,267,626 and 119,117,626 shares issued and outstanding at June 30, 2015 and December 31, 2014 Additional paid in capital Accumulated deficit ) ) Cumulative translation adjustment STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to these financial statements. 4 Table of Contents Virtual Piggy, Inc. Statements of Operations For the Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) For the Three Months Ended For the Six Months Ended Ended June 30, Ended June 30, SALES $ OPERATING EXPENSES Sales and marketing Product development Integration and customer support General and administrative Strategic consulting Total operating expenses NET OPERATING LOSS ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Change in fair value of embedded derivative liability - - ) NET LOSS $ ) $ ) ) ) Less: Deemed dividend distributions - ) - ) Less: Accrued preferred dividends ) - ) - NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) BASIC AND DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING See accompanying notes to these financial statements. 5 Table of Contents Virtual Piggy, Inc. Statements of Comprehensive Loss For the Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) For the Three Months For the six months Ended June 30, Ended June 30, NET LOSS $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME Foreign Currency Translation Adjustments, net of tax ) TOTAL OTHER COMPREHENSIVE INCOME, net of tax ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) See accompanying notes to these financial statements. 6 Table of Contents Virtual Piggy, Inc. Statement of Changes in Stockholders’ Equity (Deficit) For the Periods from January 1, 2015 to June 30, 2015 (Unaudited) Preferred Preferred Common Stock Series A Stock Series B Stock Additional Cumulative Number of Number of Number of Paid-In Accumulated Translation Shares Amount Shares Amount Shares Amount Capital Deficit Adjustment Total Balance December 31, 2014 $
